This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 INARA CEDRINS,

 3          Plaintiff-Appellant,


 4 v.                                                     No. 32,146

 5 RAMESH KUMAR SHRESTHA,
 6 JAMES AND SHARON PREWITT,

 7          Defendants-Appellees.

 8 Inara Cedrins
 9 Chicago, IL

10 Pro Se Appellant

11 Ramesh Kumar Shrestha
12 Albuquerque, NM

13 Pro Se Appellees

14                                 MEMORANDUM OPINION

15 FRY, Judge.

16          Appellant Inara Cedrins, pro se, filed a docketing statement in this Court on

17 May 17, 2012 . On November 14, 2012, we issued a notice of proposed summary

18 disposition proposing to dismiss for lack of a final order. Appellant has responded

19 with a timely memorandum in opposition, which we have duly considered. We
 1 remain unpersuaded that our initial proposed disposition was incorrect, and we

 2 therefore dismiss this appeal.

 3 DISCUSSION

 4        Following a prior appeal in this case from a non-final order, we dismissed the

 5 appeal and remanded the case to the district court on March 1, 2011. [RP 180] The

 6 district court entered judgment on the mandate on July 5, 2011. In the order, the court

 7 stated that there was no final order entered in the case, and it would set a hearing on

 8 Appellant’s objections to the proposed order granting the motion to dismiss, denying

 9 her motion to compel, and denying her motion for sanctions. [RP 218] The record

10 indicates that the district court held a hearing on Appellant’s motions on December

11 15, 2011. [RP 231] Based on our review of the record, there has been no order filed

12 following that hearing. Appellant filed her Notice of Appeal on March 30, 2012. [RP

13 269]

14        In our notice of proposed disposition, we proposed to dismiss this appeal

15 because there was no final order in the record, and Appellant stated that in her

16 docketing statement that no final order had been filed in the case. [DS numbered 14]

17 In response, Appellant states that the district court judge said that he was “not

18 persuaded” at the December 15, 2011, hearing on her motion and stated that a prior

19 October 20, 2010, order dismissing the case stood. [MIO 1] However, the district


                                              2
 1 court’s oral statement that a prior ruling stood is not a written order, which is a

 2 prerequisite to appeal. See Ramirez v. City of Santa Fe, 115 N.M. 417, 423, 852 P.2d

 3 690, 696 (stating that a party may only appeal from a written order); Bouldin v. Bruce

 4 M. Bernard, Inc., 78 N.M. 188, 188-89, 429 P.2d 647, 647-48 (1967) (“[A]ppeals will

 5 lie only from a formal written order or judgment signed by the judge and filed in the

 6 case, or entered upon the records of the court and signed by the judge thereof.”).

 7 Because there has been no written order entered following the December hearing on

 8 Appellant’s motions, we are of the opinion that Appellant filed her notice of appeal

 9 before there was a final order in this case. See Kelly Inn No. 102, Inc. v. Kapnison,

10 113 N.M. 231, 234-40, 824 P.2d 1033, 1036-42 (1992) (stating that this Court’s

11 jurisdiction lies from final, appealable orders); see also NMSA 1978, § 39-3-2 (1966).

12        For these reasons, we dismiss the appeal. Once Appellant has obtained a final

13 written order from the district court, she is free to pursue her appeal in accordance

14 with our rules of appellate procedure.

15        IT IS SO ORDERED.


16
17                                          CYNTHIA A. FRY, Judge

18 WE CONCUR:


19

                                             3
1 LINDA M. VANZI, Judge



2
3 J. MILES HANISEE, Judge




                            4